Citation Nr: 1619477	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a meningioma (brain tumor), to include as due to exposure to herbicides.

2.  Entitlement to service connection for a myeloproliferative syndrome (diagnosed as thrombocytosis), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1955 to July 1964 and from May 1966 to January 1968.  He served in the Republic of Vietnam from May 1967 to May 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his exposure to herbicides in service is the direct cause of his diagnosed brain tumor and thrombocytosis.  He has presented several Internet articles suggesting a connection between these disorders and his exposure.  As a consequence, he believes that service connection is warranted.

The Board notes that the Veteran did serve in Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  He also clearly suffers from current disabilities (both diagnosed in 2011).  The question in this case is whether these disorders can be etiologically related to his period of service, to include his exposure to herbicides.

In August 2011, the Veteran submitted a statement from his treating Neurosurgeon.  He noted that the Veteran had been under his care since May 2011; the benign brain tumor was excised in June 2011 and the Veteran has resulting right hemiparesis.  The physician stated that "[a]s a Board Certified Neurological Surgeon with 22 years clinical experience, it is my opinion that [the Veteran] may have incurred his brain tumor as a result of his exposure to the herbicidal/dioxide (Agent Orange) used during the time of his Vietnam tour."

Because of the speculative nature of this opinion, (see Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus), VA conducted a records review in order to render an etiological opinion (it was commented that the Veteran was unable to travel and could not physically report for an in-person examination)).  Following a review of the relevant records, the examiner opined that neither the Veteran's brain tumor nor his thrombocytosis were diseases listed as presumptively related to exposure to herbicides (see 38 C.F.R. § 3.309(e)) and that, therefore, it was less likely than not that they are related to any such exposure.

After reviewing this examination report, the Board finds that it does not provide an adequate basis on which to determine entitlement to the benefits sought. Specifically, even though the examiner had reviewed the Internet articles and other documentation provided by the Veteran, it was found that the diagnosed conditions were not related to herbicide exposure solely on the basis that they are not listed as being presumptively caused by this exposure.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  CAVC has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Board finds that an addendum to the August 2012 opinion is necessary in order to determine whether, based on current science and medical literature, these disorders could still be related to the Veteran's inservice herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to an appropriate examiner(s), to include a neurosurgeon and a cancer specialist if needed, in order to obtain an opinion as to the etiology of the Veteran's diagnosed benign brain tumor with resultant right-sided hemiparesis and thrombocytosis.  

Specifically, the examiners must indicate whether, based on current science and medical literature, these conditions are as likely as not (i.e., probability of 50 percent) related to the Veteran's period of service, to include his inservice exposure to herbicides.  

The examiners must review the entire claims folder, to include the Internet articles and Government testimony submitted by the Veteran.  A complete rationale for the opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  Once the above-requested development has been completed, readjudicate the Veteran's claims for service connection for a meningioma (brain tumor) and for a myeloproliferative syndrome (diagnosed as thrombocytosis), to include as due to exposure to herbicides.  If any part of the decision remains adverse to the appellant, he and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




